Case 20-40478-drd13         Doc 98    Filed 06/14/21 Entered 06/14/21 17:02:24              Desc Main
                                     Document      Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

  In re:

  Jennifer Leigh Gallagher,
                                                     Case No.: 20-40478-drd13
                        Debtor.

  621 SE Shiloh Drive
  Lee’s Summit MO 64063
  SSN: xxx-xx-9621

     OBJECTION TO CLAIM 4-1 – U.S. BANK TRUST NATIONAL ASSOCIATION AS
                   TRUSTEE OF THE TIKI SERIES III TRUST

         COMES NOW Movant Jennifer Leigh Gallagher and hereby objects to the Proof of Claim
 filed by Creditor U.S. Bank Trust National Association as Trustee of the Tiki Series III Trust in
 the amount of $152,777.45, filed on April 24, 2020. The court claim number is 4-1.

        Your claim may be reduced, modified, or eliminated. You should read this document
 carefully and discuss it with your attorney, if you have one.

     Pursuant to Local Rule 3007-1 (C), the Claimant shall have 30 days after service of the
     Objection in which to file a Response, if you do not want the court to eliminate or change
     your claim. The Response shall be in writing and state why the claim should be allowed as
     filed. If a Response is filed, the Court will schedule a hearing. If no timely Response is filed,
     the Court will enter an Order sustaining the Objection to the Claim. Parties not represented
     by an attorney shall mail a Response to the Court at the address below. Debtor(s) not
     represented by an attorney must be served a copy of the Response by regular mail. If your
     Response is mailed, it must be early enough so that the court will receive it on or before 30
     days after service of the Objection.

 The basis for the objection is as follows: (PLEASE CHECK ONLY THE APPLICABLE
 BOXES)

 ☐      The deadline for filing proofs of claim expired prior to the filing of the claim, so the claim
 should be disallowed in its entirety. (Not applicable in Chapter 7)

 ☐         The claim should be disallowed entirely because the Proof of Claim

 ☐      The claim should instead be allowed as a (☐secured, ☐priority, or ☐unsecured) claim in
 the amount of $Enter amount because Enter reason.
Case 20-40478-drd13                Doc 98       Filed 06/14/21 Entered 06/14/21 17:02:24                             Desc Main
                                               Document      Page 2 of 2



 ☒      The claim should instead be allowed as secured in the amount already paid by the Chapter
 13 Trustee and any remaining claim disallowed. The Real Property subject to this Claim was sold
 and the Creditor was paid in full at closing.



 ☐         Other Enter text:

 Dated: 6/14/2021                                            THE SADER LAW FIRM


                                                             By: /s/ Bradley D. McCormack
                                                               Bradley D. McCormack, MO 54338
                                                               2345 Grand Boulevard, Suite 2150
                                                               Kansas City, Missouri 64108
                                                               816-561-1818
                                                               Fax: 816-561-0818
                                                               bmccormack@saderlawfirm.com

                                            CERTIFICATE OF SERVICE

       I, Bradley D. McCormack, hereby certify that a true and correct copy of the Objection to
 Claim was mailed to affected creditors by first class mail and U.S. Certified Mail Return Receipt
 Requested this 14th day of June, 2021.

 SN Servicing Corporation
 323 5th Street
 Eureka, California 95501

 Ghidotti Berger, LLP
 Attn: Ms. Michelle Ghidotti-Gonsalves
 1920 Old Tustin Avenue
 Santa Ana, California 92705

 Dated: 6/14/2021                                            By: /s/ Bradley D. McCormack
                                                               Bradley D. McCormack

 Court address: U.S. Bankruptcy Court, 400 E. 9th St., Room 1510, Kansas City, MO 64106
 Instructions:


 s:\bankruptcycurrent\client forms - active\gallagher, jennifer\objections to claims\2021.06.14 objection to claim 4-1 us
 bank.docm
